—In a support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Suffolk County (Plosky, H.E.), dated June 25, 2002, which denied his motion to vacate an order of the same court (Goglas, H.E.), dated February 16, 2000, which, after a hearing and upon his default, set his child support obligation at $3,000 per month, and (2) an order of the same court (Trainor, J.), dated August 29, 2002, which denied his objections to the order dated June 25, 2002.
Ordered that the appeal from the order dated June 25, 2002, is dismissed, as that order was superseded by the order dated August 29, 2002; and it is further,
Ordered that the order dated August 29, 2002, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the mother.
The Family Court correctly denied the father’s objections to the order dated June 25, 2002 (see Matter of Dox v Tynon, 90 NY2d 166 [1997]; Matter of Cadwell v Cadwell, 294 AD2d 434 [2002]; Youssef v. Cantelmo, 278 AD2d 489 [2000]).
The father’s remaining contentions are without merit. Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.